Citation Nr: 1623246	
Decision Date: 06/10/16    Archive Date: 06/21/16

DOCKET NO.  11-25 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a rating in excess of 10 percent for median nerve neuritis of the right arm.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Unger, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1966 to July 1969. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California. 

In connection with this appeal, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge in January 2016; a transcript of the hearing is associated with the claims file.

This appeal was processed using the Veteran Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS file, the Veteran also has an electronic Virtual VA paperless claims file.  A review of the documents in Virtual VA file reveals that the documents are either duplicative of the evidence in the VBMS file or are irrelevant to the issue on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board regrets that additional development is necessary before it can adjudicate the Veteran's claim. 

The Board notes that the most recent VA examination for the Veteran's right arm condition was in August 2010, over 5 years ago.  At the January 2016 hearing, the Veteran testified that his symptoms had worsened.  In this regard, the Veteran reported pain in his right elbow that radiates down through his fingers and pain in his right index and middle finger as well as his right thumb.  The Veteran indicated that one of his previous physicians told him he would probably develop arthritis in his elbow and the Veteran testified that he believed that such could be causing his right elbow pain.  In addition, the Veteran noted some atrophy in his right bicep.  He testified that because of the damage, he was less able to use his arm, specifically at a 90 degree angle.  He reported more numbness and paresthesia in the right hand and pain in the right elbow since his last VA examination.  As such, the Veteran should be scheduled for a new VA examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); see also Caffrey v. Brown, 6 Vet. App. 377 (1994) (the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating).

Finally, due to the length of time which will elapse on remand, updated VA and non-VA treatment records should be obtained in consideration of the Veteran's appeal.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's updated VA treatment records.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A.              § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Ask the Veteran to identify any outstanding private treatment records associated with his right arm, elbow or hand and obtain the necessary authorization to obtain such records.  After receiving any necessary authorization forms, the RO should obtain all identified records.  All attempts to procure the identified records must be documented in the claims file, and the Veteran and his representative must be notified of any unsuccessful attempts in this regard.  If no such records exist, document such in the claims file.  Associate any records or negative responses received with the claims file. 

3.  After the above development has been completed and all obtainable records have been associated with the claims file, afford the Veteran a VA examination to determine the current nature and severity of the residuals of the Veteran's right arm laceration and median nerve neuritis.  The claims file, to include a copy of this REMAND, must be made available to the examiner for review in conjunction with the examination, and the examination report must reflect that review was accomplished.  All indicated tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner must identify and describe the nature and severity of all current manifestations of the Veteran's service-connected right arm conditions, to include damage to the median nerve, carpal tunnel syndrome, arthritis, and the effects on the rest of the Veteran's right arm, hand, and elbow. 

The examiner must conduct any indicated evaluations, studies, and tests to possibly include a contemporaneous EMG/NCS test/study.  A discussion of the complete rationale for all opinions expressed should be included in the examination report that also reflects a review of the contemporaneous EMG/NCS results if done.  

Additionally, the examiner must provide an assessment of whether there is any paralysis of the median nerve and whether that paralysis is complete or mild, moderate, or severe incomplete. 

The examiner should address the functional impact of the residuals of the right arm laceration and median nerve neuritis, to include on employment. 

The examiner should provide a complete rationale for any conclusions reached. 

4.  Thereafter, readjudicate the claim on appeal.  If the benefit sought is not granted in full, provide the Veteran and his representative with a supplemental statement of the case.  Allow an appropriate opportunity to respond thereto before returning the matter to this Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




